Citation Nr: 1202204	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-44 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for cold injury residuals of the bilateral feet.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability.
 

WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1955.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.
 
This appeal has been advanced on the Board's docket pursuant.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for a back disability and diabetes mellitus in April 2003.

2.  The RO denied the claim of entitlement to service connection for back problems and diabetes mellitus in a rating decision dated January 2004.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

3.  The evidence of record submitted since the January 2004 rating decision includes additional VA treatment records, lay statements, and hearing testimony.  

4.  The evidence submitted since the January 2004 rating decision was not previously of record, but it does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claims of service connection for a back disability or diabetes mellitus with VA's assistance.

5.  The medical evidence of record does not show that the Veteran has a current diagnosis of cold injury residuals of the bilateral feet for VA purposes. 

6.  Hypertension was not shown in service or within one year after separation from service, and any currently diagnosed hypertension is not attributable to any event, injury, or disease during service.

7.  The Veteran's service-connected posttraumatic stress disorder is of such severity to preclude him from obtaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is not new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus is not new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Residuals of a cold weather injury to the bilateral feet were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
  
4.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
  
5.  The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims to reopen service connection for a back disability and diabetes mellitus, VA must both notify a veteran of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

The duty to notify pursuant to Kent was satisfied by way of a letter dated July 2010 that fully discussed the kind of evidence needed to reopen the Veteran's service connection claims for a back disability and diabetes mellitus.  The letter also explained that the Veteran's previous claims of service connection for a back disability and diabetes mellitus were denied because there was no evidence showing that these disabilities were incurred in or aggravated by service.  Further, the Veteran was advised of what information and evidence was required to substantiate 

the service connection claims on appeal on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also informed of the information and evidence needed to establish a disability rating and an effective date for the disabilities on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With respect to the Veteran's service connection claims for cold injury residuals of the bilateral feet and hypertension, VA's duty to notify was satisfied in this case by way of a letter dated July 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claims on appeal on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was further advised of the information and evidence needed to establish a disability rating and an effective date for the disabilities on appeal.  Id. 

Regarding the Veteran's claim of entitlement to a total rating for compensation purposes based upon individual unemployability, the Board is taking action favorable to the Veteran by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

All of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and available post-service treatment records have been obtained.  The Veteran's service treatment records were damaged in a fire at the National Personnel Records Center.  In such cases, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  Evidence of record also reflects that the Veteran receives payments from the Social Security Administration.  These payments, however, are related to the Veteran's retirement, rather than as a result of a disability.  As there is no indication that the Social 

Security Administration has evidence relevant to the issues on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).  
  
VA is not required to provide a medical examination to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a back disability and diabetes mellitus even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

The Veteran was scheduled for a VA examination in September 2010 in conjunction with his service connection claim for cold injury residuals of the bilateral feet.  Notice of the scheduled examination was sent to the Veteran's last known address.  The Veteran failed to report for the examination, provided no explanation for missing the scheduled examination, and made no attempt to reschedule the examination for a later date.  VA has a duty to assist the Veteran in obtaining information and evidence necessary to substantiate his claim, but the Veteran also has a corresponding duty to cooperate with VA in the development of a claim.  Turk v. Peake, 21 Vet. App. 565, 568 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street).  A veteran's duty to cooperate in the development of his claim includes his participation in a VA examination.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (noting that it is incumbent on a veteran to submit to a VA examination if he is applying for compensation).  The Veteran's failure to report for the scheduled VA examination in the absence of good cause prevented the Board from obtaining additional information and evidence pertinent to his service connection claim for 

cold injury residuals of the bilateral feet.  In the absence of good cause, VA is not obligated to undertake additional measures for the purpose of offering him another examination.  38 C.F.R. § 3.655 (2011). 

The evidence of record is also such that the duty to obtain a medical examination in connection with the Veteran's service connection claim for hypertension is not triggered in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's service treatment records are negative for a diagnosis of or treatment for hypertension and there is no evidence of such within one year after separation from service.  Rather, the first evidence of hypertension is dated many decades after discharge from service and subsequent to diagnosed diabetes mellitus.  In addition, none of the medical evidence of record shows currently diagnosed hypertension that has a relationship to the Veteran's period of active military service.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).

Moreover, the Veteran also attributes his currently diagnosed hypertension to chemical exposure while stationed in Korea.  However, the Veteran failed to provide the requested information about the approximate dates, location, or nature of the alleged exposure.  Therefore, the Board finds that no additional development is warranted with regard to the Veteran's assertions in this regard. 

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).


I.  New and Material Evidence Claims

The Veteran filed claims of entitlement to service connection for a back disability and diabetes mellitus in April 2003.  The RO originally denied service connection for these disabilities in a rating decision dated January 2004 on the grounds that neither the Veteran's back problems nor his diabetes mellitus occurred in or were caused by service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his service connection claims for a back disability and diabetes mellitus in January 2010.  The RO denied the Veteran's claims to reopen service connection for a back disability, status-post laminectomy and herniated nucleus pulposus, and diabetes mellitus in an October 2010 rating decision on the grounds that he failed to submit new and material evidence.  Specifically, the RO found that reopening service connection claims for a back disability and diabetes mellitus was not warranted because the Veteran submitted no evidence showing that these disabilities were incurred in or aggravated by service.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal at the Veteran's hearing before the Board in November 2011 on these issues.

Although the RO found that no new and material evidence had been submitted to reopen the Veteran's claims of entitlement to service connection for a back disability and diabetes mellitus, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2004 RO rating decision is the last final disallowance with respect to the claims to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims of entitlement to service connection for a back disability and diabetes mellitus should 

be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade, 24 Vet. App. at 121 (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the January 2004 rating decision consisted of service treatment records, VA treatment records, and lay statements.  Preliminarily, it appears that the Veteran's service treatment records were damaged as a result of the fire at the National Personnel Records Center.  Nevertheless, the Veteran's entrance and separation examinations are of record and they are negative for a diagnosis of or treatment for a back disability or diabetes mellitus.  

The first pertinent post-service evidence of record was dated in September 1980, several decades after discharge from service.  In this regard, the Veteran reported low back pain with radiation to the right lower extremity.  According to the Veteran, he felt like he injured his back in service, but provided no specific information regarding a claimed in-service injury.  The Veteran subsequently underwent a lumbar myelogram and subtotal L4-5 hemilaminectomies on the right, with removal of the L4 ruptured disc.  A discharge summary associated with this episode of care indicated that the Veteran had back pain for "many months," which had increased in severity in the several weeks leading to admission.  Diabetes mellitus was first shown in the record in May 1997, but a VA treatment note dated 

June 1997 indicated that diabetes mellitus was diagnosed two years prior, 1995.  The Veteran was hospitalized later that same month for renal insufficiency and uncontrolled diabetes mellitus.  The Veteran was also afforded a VA examination in June 1999.  It was noted at that time that the Veteran had a back problem since 1980 and that he was diabetic for approximately five years.  The diagnosis was insulin dependent diabetes and post-operative status lumbar laminectomy for herniated nucleus pulposus, among other conditions. 

The evidence submitted subsequent to January 2004, includes additional VA treatment records, lay statements, and hearing testimony.  Included in the claims file is a September 2009 statement from the Veteran's VA treating psychiatrist.  The psychiatrist noted that the Veteran continued to receive treatment for a worsening of his general medical condition due to conditions such as degenerative joint disease and diabetes mellitus, among others.  The Veteran also submitted duplicative copies of VA treatment records from the 1980s.

In October 2010, the Veteran submitted a statement in support of his claim in which he expressed the opinion that his currently diagnosed back disability was related to service, and in particular, to either boot camp activities and/or his combat service in Korea.  The Veteran also alleged exposure to chemicals while stationed in Korea.  In a November 2003 letter, the Veteran opined that exposure to these chemicals led to diabetes mellitus.  Service personnel records and the National Personnel Records Center confirmed the Veteran's receipt of a Combat Infantryman Badge.  See November 2003 letter.  The Veteran also testified before the Board in November 2011 that his currently diagnosed back disability and diabetes mellitus were related to his period of active service.  The Veteran also expressed intent to continue his appeal with respect to the claims to reopen service connection for a back disability and diabetes mellitus.            
  
Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or 

injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  Certain chronic diseases, to include arthritis and diabetes mellitus, may be presumed to have been incurred in service if manifested to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's claims of entitlement to service connection for a back disability and diabetes mellitus were previously denied because there was no evidence showing that these disabilities were incurred in or aggravated by service.  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

While the Veteran has submitted evidence not previously submitted to VA in the form of VA treatment records, lay statements, and hearing testimony, it is "new."  However, this evidence is not "material" as when considered by itself or when considered with previous evidence of record, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  The evidence described above confirms that the Veteran had a longstanding back disability and diabetes mellitus.  However, none of the "new" evidence submitted by the Veteran shows that his currently diagnosed back disability or diabetes mellitus was incurred in or aggravated by service.  

The evidence of record reflects, and has reflected since the Board's final January 2004 decision, that the Veteran had a longstanding back disability and diabetes mellitus.  These facts are not in dispute.  Moreover, while the Veteran in this case submitted new evidence, it is not material in that it did not address the only element 

upon which his claim previously had been denied, in-service incurrence or aggravation of a back disability or diabetes mellitus.  Therefore, the evidence received since the January 2004 RO decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for a back disability or diabetes mellitus.  Accordingly, the evidence received since the January 2004 RO decision does not raise a reasonable possibility of substantiating the claims even with VA's assistance.  Shade, 24 Vet. App. at 116-18.  As the Veteran has failed to submit evidence showing or even suggesting in-service incurrence or aggravation of a back disability or diabetes mellitus, reopening the claims is not warranted in this instance.  

To the extent that the Veteran relies on receipt of the Combat Infantryman Badge and the circumstances of his service to reopen his service connection claims for a back disability and diabetes mellitus, while 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  38 U.S.C.A. § 1154 (West 2002); Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  38 U.S.C.A. § 1154(a) provides that consideration be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  However, evidence of Combat Infantryman Badge and the circumstances of the Veteran's service, including his combat service in Korea, were of record and considered at the time of the January 2004 RO decision.  

Furthermore, the Veteran's and his representative's assertions that his back disability and diabetes mellitus are related to service are cumulative of arguments presented in connection with the previously denied claim.  As the Veteran and his representative do not have the required medical training, the Board finds that any statements made by the Veteran or his representative in this regard are of limited probative value.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means 

evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Regardless, given the redundant nature of the Veteran's lay statements and hearing testimony concerning the issue of in-service incurrence or aggravation, which are similar to those of record at the time of the last final denial in January 2004, such statements made by the Veteran and his representative are insufficient to alone serve as the basis to reopen the current claim.

As previously stated, the evidence of record since the January 2004 RO decision is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim.  In this case, evidence showing that a back disability and diabetes mellitus was incurred in or aggravated by service was required.  The additional evidence of record does not support such a finding.  As discussed in extensive detail above, the evidence also does not substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23Vet. App. 199, 203-04 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  As new and material evidence to reopen the claims of entitlement to service connection for a back disability and diabetes mellitus have not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection Claims

The Veteran contends that he has hypertension and cold injury residuals of the bilateral feet that are related to service, specifically to his combat service in Korea.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson, 12 Vet. App. at 253.  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  According to 38 C.F.R. § 3.309(a), service connection for certain chronic disabilities, including arthritis and hypertension, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

As noted above, while 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  Dalton, 21 Vet. App. at 37.  38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for hypertension or cold injury residuals of the bilateral feet.  There is also no evidence of such within one year after separation from service.  

The Veteran was hospitalized for a period of time beginning in January 1973 for a bilateral hernia repair.  Records associated with this period of care are negative for a 

diagnosis of or treatment for cold injury residuals of the bilateral feet or hypertension.  The Veteran reported subjective complaints of right foot numbness in August 1980, but these symptoms were attributed to the Veteran's herniated lumbar disc and/or sciatica.  The Veteran subsequently underwent a lumbar myelogram and subtotal hemilaminectomies at L4-5 on the right with removal of the ruptured L4 disc.  A left foot x-ray taken in February 1989 was normal.    

In June 1997, the Veteran was hospitalized for treatment of uncontrolled diabetes mellitus.  Although the Veteran had a questionable family history of hypertension, his past medical history was negative for hypertension.  In addition, there were no references to cold injury residuals of the bilateral feet contained in these records. 

In December 1997, the Veteran was afforded a VA foot examination in connection with his treatment for diabetes mellitus.  A physical examination revealed evidence of calluses and moderate hallux valgus.  The Veteran was instructed on proper nail care and use of appropriate footwear.  No references to cold injury residuals of the bilateral feet were contained in the records.  The Veteran reported left hip pain in April 1998.  The examiner described the Veteran's feet as "fine" at that time.  

Pharmacy records dated January 1999 showed that the Veteran was prescribed Lisinopril by a provider in the diabetes clinic, but subsequent VA examinations dated June 1999 were silent for any diagnosis of or treatment for cold injury residuals of the bilateral feet or hypertension.  A past medical history significant for hypertension was specifically denied by the Veteran in a follow-up examination performed in August 1999.  

In a March 2000 VA mental health treatment note, the Veteran recounted how his feet remained cold for "days at a time" while stationed in Korea.  The Veteran reported continued problems with foot pain and numbness, as well as excessive sweating.  A Vet Center intake note dated that same month indicated that the Veteran's past medical history was significant for hypertension since June 2000.  A notation on an August 2002 mental health treatment note revealed that the Veteran 

had high blood pressure, among other medical conditions.  A medication list dated August 2004 revealed that the Veteran was prescribed Lisinopril for "blood pressure and kidney protection." 

The Veteran submitted a statement in support of his claims dated October 2010.  In particular, the Veteran expressed the opinion that his cold injury residuals of the bilateral feet and his hypertension were related to his active service in Korea.  The Veteran also indicated that he was exposed to chemicals in Korea which resulted in his later diagnosis of hypertension.  

The Veteran testified before the Board in November 2011.  He expressed disagreement with the RO denial of his claims of entitlement to service connection for hypertension and a bilateral foot disability.  It is the Veteran's opinion that these disabilities are related to service.  He also requested that the Board take jurisdiction of these issues and review them.  

A.  Cold Injury Residuals

The preponderance of the evidence is against a finding of service connection for residuals of a cold weather injury to the bilateral feet.  Given the Veteran's service in Korea, the Board acknowledges that he was subjected to cold weather temperatures.  38 U.S.C.A. § 1154(a), (b).  However, the Veteran's service treatment records are negative for a diagnosis of or treatment for residuals of a cold weather injury to the bilateral feet.  In fact, VA treatment records generated during the appeal period found no evidence of residuals of a cold weather injury to the bilateral feet.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Furthermore, at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, diagnosed residuals of a cold weather injury to the bilateral feet.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

While the Veteran reported that he had symptoms he believed were indicative of this disability, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent medical opinion that he currently has residuals of a cold weather injury to the bilateral feet.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such a disability is a complex disorder and therefore, is not a disorder capable of lay diagnosis.  See Woehlaert, 21 Vet. App. at 462 (finding that certain disabilities are not conditions capable of lay diagnoses).  Consequently, his lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  To the extent that the Veteran reported subjective complaints of foot pain and numbness, these symptoms were attributed at least in part to the Veteran's herniated lumbar disc and/or sciatica.  Furthermore, the medical evidence of record, which found no evidence of residuals of a cold weather injury to the bilateral feet, outweighs the Veteran's statements because the examiners relied on professional training and expertise, as well as an interview with and examination of the Veteran, including consideration of pertinent medical history, before reaching this conclusion.

In this case, the most probative evidence does not show currently diagnosed residuals of a cold weather injury to the bilateral feet.  Thus, in the absence of competent medical evidence that the Veteran has residuals of a cold weather injury to the bilateral feet, service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 

U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.

B.  Hypertension

The preponderance of the evidence is against a finding of service connection for hypertension in this case.  The Veteran's service treatment records are negative for a diagnosis of or treatment for hypertension.  There is also no evidence of such within one year after separation from service.  Instead, the first pertinent post-service evidence of hypertension is dated June 2000, several decades after discharge from service and following a diagnosis of diabetes mellitus.  The lapse of several decades between discharge from active service and onset of the Veteran's hypertension is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Furthermore, although there is evidence of currently diagnosed hypertension there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed hypertension originated in service or was the result of an injury or disease that was incurred in service.

The Veteran has submitted statements in support of the current claim in which he attributed the currently diagnosed hypertension to his period of active service.  The Veteran is capable of observing symptoms related to his hypertension, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  Accordingly, any such lay statements made by the Veteran in this regard are entitled to limited, if any, probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1).

Additionally, the lay statements of record regarding etiology are outweighed by the Veteran's service treatment records and the post-service medical evidence of record.  The Board finds the information contained in the Veteran's service treatment records regarding the absence of hypertension at the time of separation from service to be highly probative evidence since these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination.  The Veteran raised no complaints about hypertension upon separation from service or within the one year presumptive period following separation from service.  Instead, the VA medical evidence of record reflected that hypertension was diagnosed several decades after service and following a diagnosis of diabetes mellitus.  

The Veteran's service treatment records are negative for hypertension.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition is noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In this case, hypertension was not noted in the Veteran's service treatment records.  Thus, statements as to the continuity of symptoms related to hypertension after service cannot serve to establish service connection. 

In this case, there is competent medical evidence showing currently diagnosed hypertension, but the preponderance of the evidence is against finding that there is a link between this disability, which first manifested many years after discharge from service, and the Veteran's period of active service.  Accordingly, service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.


III.  A Total Rating For Compensation Purposes Based Upon Individual Unemployability

The Veteran asserts that he is entitled to a total rating for compensation purposes based upon individual unemployability (TDIU).  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
   
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Service connection is in effect for a single disability, posttraumatic stress disorder (PTSD).  The RO evaluated the Veteran's PTSD as 50 percent disabling, effective January 7, 2000.  Effective November 5, 2007, the Veteran's PTSD was rated as 70 percent disabling.  Therefore, the Veteran meets the minimum criteria for consideration of TDIU from November 5, 2007.  See 38 C.F.R. § 4.16(a) (noting that if there is only one such service-connected disability, this disability shall be ratable at 60 percent or more).  

The Veteran testified before the Board in November 2011 that he was self-employed as a farmer in the past.  According to the Veteran, he was unable to continue to work as a farmer because he was unable to handle the demands of planning and working with others required by this job.  The Veteran also reported nightmares, flashbacks, and occasional panic attacks.  He was separated from his wife, did not attend church as regularly as he did in the past, and preferred to spend most of his time alone.

The Veteran's treating VA psychiatrist submitted a statement in May 2008.  According to the psychiatrist, the Veteran experienced worsening sleep, mood state, isolation, and concentration.    

The Veteran was afforded a VA psychiatric examination in January 2009.  The Veteran reported nightmares virtually every night, daily intrusive thoughts, and poor sleep.  The Veteran got startled easily and rarely went out to eat given his lack of comfort in crowds and his financial situation.  The Veteran was separated from his wife and lived with his daughter.  The daughter shopped for the Veteran.  The Veteran also stated that he worked in the past as a farmer, but retired approximately 12 years ago, largely because of financial problems.  Although the examiner described the Veteran's symptoms as daily and severe and noted that these symptoms persisted for several years, the examiner found no evidence that the Veteran's PTSD would preclude employment.  

The Veteran submitted a statement in support of his TDIU claim dated August 2009.  Specifically, the Veteran indicated that his service-connected PTSD prevented him from maintaining and sustaining gainful, substantial, and competitive employment as a farmer.  The Veteran stated that he last worked in 1995 and that stopped working due to his service-connected disability.  

The Veteran was afforded another VA psychiatric examination in October 2009.  He reported impaired sleep and stated that he no longer went out because he could not tolerate being around other people.  He remained separated from his wife.  According to the Veteran, he worked as a farm laborer until the 1990s, but quit due 

to his age and inability to perform the work.  Although the examiner described the Veteran's symptoms as daily and moderate to severe, the examiner found no evidence that the Veteran's PTSD would preclude employment.   The Veteran submitted an additional statement in November 2009 in which he reiterated the opinion that entitlement to TDIU required an inability to engage in a substantial, gainful occupation, not a total inability to work.

The Veteran and his son testified before the Board in November 2011.  Specifically, the Veteran and his son described the nature and severity of the Veteran's service-connected PTSD.  The Veteran described himself as "depressed," "half sleeping," and unable to get along with people "most of the time."  The Veteran also reported frequent nightmares, forgetfulness, poor concentration, and a preference for avoiding crowds and other people.  His medication caused him to be sleepy.  In addition, the Veteran stated that his PTSD prevented him from getting and holding a job due to the severity of his symptoms.  The Veteran's son also expressed the opinion that the Veteran's symptoms were worsening and that the Veteran would be unable to obtain a job given a variety of factors, including the severity of his PTSD, his age, lack of a college degree, and other economic realities.  It was also noted that the Veteran lived with and relied on his daughter for his basic needs.      
  
VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the central inquiry is whether the Veteran's service-connected PTSD is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The record shows that the Veteran completed the 11th grade and worked as a farmer 

since separation from service.  The Veteran's service-connected PTSD was of sufficient severity to warrant a 70 percent disability rating.  This disability rating reflects occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships.

The Veteran's statements and hearing testimony, as well as the testimony provided by his son, on the issue of the Veteran's unemployability due to his service-connected PTSD are competent and credible evidence, and therefore highly probative, particularly where the statements and hearing testimony were consistent with other information associated with the claims file, including the VA records described above and relied upon to assign a 70 percent disability rating, effective November 5, 2007.  The evidence as a whole shows that the Veteran would not be able to obtain or maintain employment as a result of his service-connected PTSD.

The VA examiner indicated in January and October 2009 that the Veteran's service-connected PTSD would not preclude employment.  However, the examiner provided no rationale for this opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  In addition, the inquiry in this case is not whether the Veteran's service-connected PTSD precluded all forms of employment, but rather, whether it would preclude him from obtaining and maintaining substantially gainful employment.  Hatlestad, 5 Vet. App. at 529.  In this regard, the Board points out that the Veteran completed the 11th grade and performed essentially one occupation, farming, since discharge from service.

In light of the foregoing, there is an approximate balance of the positive and negative evidence on the issue of whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment. Resolving all reasonable doubt in the Veteran's favor, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back disability has not been presented; thus, the appeal is denied.

New and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus has not been presented; thus, the appeal is denied.

Service connection for cold injury residuals of the bilateral feet is denied.

Service connection for hypertension is denied.

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


